Title: To Thomas Jefferson from Philip Mazzei, 6 December 1784
From: Mazzei, Philip
To: Jefferson, Thomas



Williamsburgo 6mo: Xbre 1784
Stimmo: e Carmo: Sigr: mio

Il Sigre: Short Le aveva detto che a quest’ora dovevo esser probabilmente partito per venire in Francia. Varie circostanze, e fra le altre un Bill in Chancery di Madama Petronilla mi ànno trattenuto, e mi tratterranno ancora. Perciò risolvo di mandarle l’inclusa che mi fù confidata sulla speranza che io avrei potuto recapitarla presto a VS. in proprie mani. Le altre 2 le indirizzo a Lei, perchè sono di somma premura, e mi preme che non solo vadano sicure, ma ancora di averne riscontro. E molto tempo che Mr. Blancan e Mr. Texier aspettavano qualche rimessa da me, ed io non sono ancora in stato da poterla fare, onde il recapito sicuro di ambidue impegna la mia delicatezza. La difficoltà per altro è di qui fino in Francia. Arrivate costà, basta che VS. si prenda l’incomodo di metterle alla posta. Presto Le scriverò a lungo, e forse non indugerò più d’una 7mana. Per ora bisogna ch’io faccia punto, pregandola di scusarmi per l’incomodo che Le arreco, e di credermi con tutta la stima, e con i più vivi sentimenti dell’animo, Suo Umilmo: Servo, e Costantissimo Amico,

Filippo Mazzei

